Case 5:21-cv-00872-JGB-KK Document 18 Filed 07/23/21 Page 1 of 7 Page ID #:180
Case 5:21-cv-00872-JGB-KK Document 18 Filed 07/23/21 Page 2 of 7 Page ID #:181




                                II.    FACTUAL ALLEGATIONS

         Plaintiff alleges the following facts. Credit One Bank, N.A. (“Credit One”) is a United
 States bank that primarily operates in credit cards. (Compl. ¶ 3.) Credit One originates credit
 cards for California residents, and subsequently seeks to collect those balances by contacting
 California residents by phone. (Id.)

         Credit One employs a third-party vendor, Alorica, Inc., to collect amounts alleged to be
 due and payable on Credit One credit card accounts. (Id. ¶ 11.) Credit One and its collection
 vendors used computer databases to keep track of debtors and their phone numbers. (Id. ¶ 12.)
 Credit One stores call data and receives daily calling activity reports from its vendors, including
 Alorica. (Id. ¶ 13.) Such vendors are required to report to Credit One every phone call they
 make when attempting to collect alleged consumer debt from California consumers. (Id. ¶ 14.)
 Credit One has a policy that allows its vendors to contact California consumers eight times per
 day for alleged consumer debt, plus an additional two times under certain circumstances. (Id. ¶
 15.)

         Plaintiff alleges that Credit One, through its vendors including Alorica, has engaged in
 collection campaigns involving unreasonable frequent and harassing phone call patterns and
 conduct, even after consumers’ requests to stop the calls. (Id. ¶¶ 17-25.)

                                      III. LEGAL STANDARD

         Pursuant to 28 U.S.C. § 1441(a), a defendant may remove a matter to federal court where
 the district court would have original jurisdiction. Caterpillar, Inc. v. Williams, 482 U.S. 386, 392
 (1987). Federal courts have limited jurisdiction, “possessing only that power authorized by
 Constitution and statute.” Gunn v. Minton, 568 U.S. 251, 256 (2013). As such, a defendant may
 remove civil actions in which a federal question exists or in which complete diversity of
 citizenship between the parties exists and the amount in controversy exceeds $75,000. See 28
 U.S.C. §§ 1331, 1332.

          The Ninth Circuit “strictly construe[s] the removal statute against removal jurisdiction,”
 and “[f]ederal jurisdiction must be rejected if there is any doubt as to the right of removal in the
 first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). “The strong presumption
 against removal jurisdiction means that the defendant always has the burden of establishing that
 removal is proper.” Jackson v. Specialized Loan Servicing, LLC, 2014 WL 5514142, *6 (C.D.
 Cal. Oct. 31, 2014). Courts must resolve doubts regarding removability in favor of remanding the
 case to state court. Id.

                                        IV. DISCUSSION

      Plaintiff moves to remand the action, arguing that removal was improper because the
 Complaint does not raise a federal claim, preemption is not applicable, and The People are not



  Page 2 of 7                         CIVIL MINUTES—GENERAL                 Initials of Deputy Clerk MG
Case 5:21-cv-00872-JGB-KK Document 18 Filed 07/23/21 Page 3 of 7 Page ID #:182




 exercising visitorial authority in prosecuting Credit One under California consumer laws. (Mot.)
 For the reasons described below, the Court agrees.

 A. Complete Preemption

        Defendant removed this action on the grounds that it is completely preempted by the
 National Bank Act (“NBA”), 12 U.S.C. § 484, and its corresponding regulations, 12 C.F.R. §
 7.4000. (Notice of Removal at 4-5.) Defendant argues that even where a state court proceeding
 does not involve federal law on its face, the Supreme Court has recognized that the NBA has
 “the requisite pre-emptive force to provide removal jurisdiction.” Beneficial Nat. Bank v.
 Anderson, 539 U.S. 1, 11 (2003).

         Plaintiff counters that preemption is an inappropriate basis for removal here. (Mot. at 6.)
 Under the well-pleaded complaint rule, “a case may not be removed to federal court on the basis
 of a federal defense, including the defense of preemption, even if the defense is anticipated in the
 plaintiff’s complaint, and even if both parties concede that the federal defense is the only
 question truly at issue[.]” City of Oakland v. BP PLC, 969 F.3d 895, 903–04 (9th Cir. 2020)
 (emphasis in original). However, there are some exceptions to this rule: (1) where state law
 claims arise under federal law because federal law is a necessary element of the claim for relief;
 and (2) where federal law completely preempts a state-law claim, so that “the pre-emptive force
 of that statute is so ‘extraordinary’ that it ‘converts an ordinary state common-law complaint
 into one stating a federal claim.” Id. at 905. In the latter case, “a federal statute must provide
 the exclusive cause of action for the claim asserted and also set forth procedures and remedies
 governing that cause of action.” Id.

          The Supreme Court has identified three statutes that meet this criteria: (1) Section 301 of
 the Labor Management Relations Act (“LMRA”), 29 U.S.C. § 185; (2) Section 502(a) of the
 Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1132(a); and (3)
 Sections 85 and 86 of the National Bank Act, 12 U.S.C. §§ 85, 86, “which provide the exclusive
 cause of action for usury claims against national banks[.]” Id. at 905-06. Section 85 concerns the
 rate of interest on loans, discounts, and purchases, while Section 86 concerns usurious interest.
 12 U.S.C. §§ 85, 86.

         Plaintiff argues that these exceptions do not apply here. The Court agrees. Defendant
 has not established complete preemption over California Unfair Competition Law (“UCL”)
 claims concerning unfair or deceptive debt collection practices. The Ninth Circuit has held that
 “states retain some power to regulate national banks in areas such as contracts, debt collection,
 acquisition and transfer of property, and taxation, zoning, criminal, and tort law.” Bank of Am.
 v. City & Cty. of San Francisco, 309 F.3d 551, 558–59 (9th Cir. 2002).1 As Plaintiff points out,


         1
          “Nevertheless, because there has been a ‘history of significant federal presence’ in
 national banking, the presumption against preemption of state law is inapplicable.” Bank of Am.,
 309 F.3d at 559.


  Page 3 of 7                       CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
Case 5:21-cv-00872-JGB-KK Document 18 Filed 07/23/21 Page 4 of 7 Page ID #:183




 Defendant misconstrues Beneficial National to suggest that the NBA broadly preempts state
 regulation of national banks. (Mot. at 6 n.1.) Not so. As the Fifth Circuit has noted, “Beneficial
 National did not hold that the NBA preempts all state regulation of national banks.” Hood ex
 rel. Mississippi v. JP Morgan Chase & Co., 737 F.3d 78, 90 (5th Cir. 2013). “Instead, the holding
 was limited to state law usury claims.” Id. While the NBA “limits the ways in which state law
 can regulate national banks, it is not meant to be a blanket ban on any state law that might impact
 a national bank.” Id.2

          Despite its reliance on a series of cases implicating preemption of substantive laws,
 Defendant concedes that “the present issue before this Court is not whether Section 17200 is
 preempted.” (Opp’n at 11-12.) Indeed, that argument would fail. The Ninth Circuit has
 repeatedly rejected claims of preemption over California UCL claims concerning debt collection.
 See, e.g., Aguayo v. U.S. Bank, 653 F.3d 912 (9th Cir. 2011) (reversing dismissal of UCL claims
 after finding that state debt collections laws are not preempted by the NBA); Gutierrez v. Wells
 Fargo Bank, NA, 704 F.3d 712, 726 (9th Cir. 2012) (finding that UCL action challenging bank’s
 misleading overdraft fee collection practices was not preempted by the NBA, despite finding that
 the NBA did preempt some UCL claims concerning banks’ power to choose posting method).
 The Office of the Comptroller of the Currency (“OCC”) regulations establish that state laws on
 “[r]ights to collect debts” are not preempted. 12 C.F.R. § 7.40008(e)(4). And, as the Ninth
 Circuit has recognized, the OCC “has specifically cited [California’s Unfair Competition Law] in
 an advisory letter cautioning banks that they may be subject to such laws that prohibit unfair or
 deceptive acts or practices.” Gutierrez, 704 F.3d at 726 (citing Martinez v. Wells Fargo Home
 Mortg., Inc., 598 F.3d 549, 555 (9th Cir. 2010)).

 B. Visitorial Powers

        However, Defendant claims that at issue is “whether [Section 17200 of the UCL] may be
 enforced by any state official other than the attorney general, in this case specifically the District
 Attorney of Riverside County, against a national bank.” (Opp’n at 12 (emphasis in original).)
 According to Defendant, the District Attorney’s UCL prosecution is an exercise of visitorial
 authority, and is therefore preempted. Plaintiff in turn argues that its enforcement of consumer
 protection state laws does not infringe on the visitorial powers established by the NBA.

        The NBA provides that “[n]o national bank shall be subject to any visitorial powers
 except as authorized by Federal law, vested in the courts of justice or such as shall be, or have


         2
          Defendant relies on Cox v. ReconTrust Co. to argue that preemption under the NBA is
 not limited to usury actions. 2010 WL 2519716, at *8 (D. Utah June 11, 2010). But the Court
 finds that argument unpersuasive. Cox concerned a state law imposing registration requirements
 to banks to transact business in the state. The court there concluded that the NBA made clear
 that Congress intended the NBA to “exclusively control the area of allowing a national bank to
 transact business nationwide.” Id. at *6. Even if that assessment were persuasive, it has no
 bearing in the area of debt collection, which the Ninth Circuit has repeatedly held is subject to
 state regulation. Bank of Am., 309 F.3d at 558–59.
  Page 4 of 7                        CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
Case 5:21-cv-00872-JGB-KK Document 18 Filed 07/23/21 Page 5 of 7 Page ID #:184




 been exercised by Congress. . . .” 12 U.S.C. § 484(a). “[O]nly the OCC … may exercise
 visitorial powers with respect to banks.” 12 C.F.R. § 7.4000(a)(1). “Visitorial powers” include:

         (i) Examination of a bank;
         (ii) Inspection of a bank’s books and records;
         (iii) Regulation and supervision of activities authorized or permitted pursuant to federal
         banking law; and
         (iv) Enforcing compliance with any applicable Federal or state laws concerning those
         activities, including through investigations that seek to ascertain compliance through
         production of non-public information by the bank[.]

 Id. at (a)(2). “State officials may not exercise visitorial powers with respect to national banks,
 such as conducting examinations, inspecting or requiring the production of books or records of
 national banks, or prosecuting enforcement actions, except in limited circumstances authorized
 by federal law.” Id. at (a)(1).

          While OCC regulations suggest that state officials are foreclosed from “prosecuting
 enforcement actions,”3 the Supreme Court has clarified that where “a state attorney general
 brings suit to enforce state law against a national bank, he is not acting in the role of sovereign-as-
 supervisor, but rather in the role of sovereign-as-law-enforcer[,]” so that “[s]uch lawsuit is not
 an exercise of ‘visitorial powers[.]’” Cuomo v. Clearing House Ass’n, L.L.C., 557 U.S. 519, 536
 (2009). Thus, the Supreme Court held that “the Comptroller erred by extending the definition
 of ‘visitorial powers’ to include ‘prosecuting enforcement actions’ in state courts[.]” Id. In so
 holding, the Supreme Court noted that “if a state statute of general applicability is not
 substantively pre-empted, then the power of enforcement must rest with the State and not with
 the National Government[.]” Cuomo, 557 U.S. at 527–28. “[A] sovereign’s ‘visitorial powers’
 and its power to enforce the law are two different things[,]” and “the [NBA] pre-empts only the
 former.” Id. at 529.

         Congress codified this exception in the Dodd-Frank Act:

         “[N]o provision … which relates to visitorial powers or otherwise limits or restricts the
         visitorial authority to which any national bank is subject shall be construed as limiting or

         3
           Plaintiff posits that under the OCC regulations, “visitorial powers” concerns
 “enforcing compliance with any applicable Federal or state laws concerning those activities”
 “authorized or permitted pursuant to federal banking laws.” 12 C.F.R. § 7.000(a)(2)(iv).
 Plaintiff argues that those activities related to federal banking law do not include state debt
 collection laws. But in Cuomo, the Supreme Court rejected that view, holding that the above
 phrase “cannot be interpreted to include only distinctively banking activities (leaving the States
 free to enforce nonbanking state laws), because if it were so interpreted subsection (a)(2)(iii),
 which uses the same terminology, would limit the Comptroller’s exclusive visitorial power of
 ‘regulation and supervision’ to distinctively banking activities.” Cuomo v. Clearing House
 Ass’n, L.L.C., 557 U.S. 519, 532 (2009).

  Page 5 of 7                        CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk MG
Case 5:21-cv-00872-JGB-KK Document 18 Filed 07/23/21 Page 6 of 7 Page ID #:185




         restricting the authority of any attorney general (or other chief law enforcement officer) of
         any State to bring an action against a national bank in a court of appropriate jurisdiction to
         enforce an applicable law and to seek relief as authorized by such law.”

 12 U.S.C.A. § 25b(i). Thus, unlike Defendant claims, the NBA’s visitorial limitations do not in
 fact “provide exclusive enforcement authority to the OCC, and completely preempt any attempt
 by a local state officer to bring enforcement actions against a national bank like Credit One.”
 (Opp’n at 15.) Rather, under Cuomo and the Dodd-Frank Act, it is clear that, at the very least,
 state “attorney general[s] (or other chief law enforcement officer[s])” may bring enforcement
 actions against banks without improperly infringing on the OCC’s visitorial authority.

         Defendant claims, however, that this exception does not extend to other state officers,
 such as the district attorney. Defendant points to this Court’s order on a motion to dismiss in
 related case Credit One Bank, N.A. v. Michael A. Hestrin, holding that district attorney Hestrin
 “fail[ed] to support his assertion that the Cuomo and Dodd-Frank exception for attorney
 generals or ‘chief law enforcement officers’ encompasses district attorneys at the county level.”
 (Case No. 20-cv-2156, Dkt. No. 19.) Therefore, the Court concluded that it would not
 “foreclose [Credit One’s] claim that [Hestrin’s] enforcement actions may usurp the OCC’s
 exclusive visitorial powers.” (Id.) But that conclusion is not determinative here, where The
 People’s activities at issue differ (i.e., an investigative subpoena vs. a civil lawsuit asserting UCL
 claims), as does the relevant legal standard (i.e., on a motion to dismiss vs. a motion to remand).

         After considering the claims at issue here, the Court is unpersuaded that the NBA
 completely preempts Plaintiff’s prosecution of UCL claims. As established above, the UCL is
 not substantively preempted by the NBA, nor does the NBA completely preempt all state
 enforcement actions against banks. Moreover, none of Defendant’s authorities establish that
 only state attorneys general may bring enforcement actions of non-preempted state laws like the
 UCL, or that this authority cannot be delegated to other state law enforcement officers. While
 questions remain about the merits of Defendant’s preemption defense, Defendant fails to
 establish that this case falls within the narrow exceptions to the well-pleaded complaint rule.
 Even if Defendant may set forth a colorable preemption defense, absent a showing of complete
 preemption, Defendant’s removal is improper. City of Oakland, 969 F.3d at 903.

         The Court therefore GRANTS Plaintiff’s Motion.4

 //
 //
 //
 //
 //
 //

         4
        Because the Court finds that remand was improper, the Court need not reach Plaintiff’s
 Younger abstention argument.

  Page 6 of 7                        CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk MG
Case 5:21-cv-00872-JGB-KK Document 18 Filed 07/23/21 Page 7 of 7 Page ID #:186




                                   V.     CONCLUSION

        For the reasons established above, the Court GRANTS Plaintiff’s Motion. The July 26,
 2021 hearing is VACATED. The case is REMANDED to the Superior Court of California for
 the County of Riverside.


 IT IS SO ORDERED.




  Page 7 of 7                    CIVIL MINUTES—GENERAL                Initials of Deputy Clerk MG
